Citation Nr: 0002453	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-05 762   	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had qualifying active service from October 1977 
to October 1980.  This appeal arises from a May 1996 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO) 

In October 1999, a hearing was held in Montgomery, Alabama, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of chronic bronchitis; an acquired 
psychiatric disorder was first demonstrated many years after 
the veteran's period of service and there is no competent 
evidence of a nexus between a current psychiatric disorder 
and any incident of military service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that her claims of service connection for 
bronchitis and an acquired psychiatric disorder are 
plausible.

3.  The RO, by rating decision dated in April 1991, denied 
service connection for neck and back disorders; the veteran 
did not file a timely appeal following appropriate notice, 
and that decision became final.

4.  The evidence added to the record since the RO's decision 
of April 1991 is either cumulative in nature or not material 
in that it does not indicate that the veteran has a current 
chronic neck and back disorder which is causally related to 
some incident of service; the evidence received since April 
1991 is not so significant that it must be considered in 
order to properly decide the merits of the veteran's claims.


CONCLUSION OF LAW

1.  The claims for service connection for bronchitis and an 
acquired psychiatric disorder are not well grounded and there 
is no statutory duty to assist the veteran in the development 
of facts pertinent to those claims.  38 U.S.C.A. § 5107 (West 
1991).

2.  The RO's denial of service connection for neck and back 
disorders in April 1991 is final; new and material evidence 
has not been submitted, and the veteran's claims for those 
benefits have not been reopened.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bronchitis and Acquired Psychiatric Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If she has not presented a well-
grounded claim, her appeal must fail and there is no duty to 
assist her further in the development of his claim because 
such additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 C.F.R. 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for bronchitis and an acquired 
psychiatric disorder, the Board concludes that the veteran's 
claims for service connection for those conditions are not 
well grounded.

The service medical records show that the veteran was seen 
with bronchitis in March 1980.  There were no further 
indications of respiratory problems in the remainder of the 
veteran's period of service.  No complaints or findings of a 
psychiatric nature were noted during service. 

A chest X-ray in August 1995 was normal.  A VA pulmonary 
examination in March 1997 found clear lungs and normal breath 
sounds.  The veteran did not cooperate with pulmonary 
function testing.  The diagnoses were allergic rhinitis and 
musculoskeletal chest pain.  

The veteran was hospitalized in August 1994 with adjustment 
disorder with depressive features.  In 1995, she was treated 
for dysthymic disorder with anxiety.  A VA psychiatric 
examination in March 1997 found dysthymic disorder, 
generalized anxiety disorder, and personality disorder not 
otherwise specified.  

Review of the record indicates that there is no objective 
medical evidence to demonstrate that the veteran currently 
has chronic bronchitis, or that the episode of bronchitis 
during service was anything other than acute and transitory.  
The veteran's current psychiatric disorder, variously 
diagnosed, was first demonstrated in 1994, more than a decade 
after her separation from service.  

The veteran's lay statements to the effect that she has 
chronic bronchitis and that her current psychiatric disorder 
is related to service are not supported by the objective 
evidence and are not competent evidence to support a finding 
on a medical question requiring special experience or special 
knowledge.  Her statements as to medical diagnosis and 
causation are not competent evidence that would render her 
claims well-grounded.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of objective medical evidence to 
support the veteran's contentions, her claims are not well 
grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet her initial burden of presenting 
evidence that her claims for service connection for 
bronchitis and an acquired psychiatric disorder are plausible 
or otherwise well-grounded.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Under these circumstances, those 
claims are denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995) (en banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make her claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

New and Material Evidence Claims

The RO, by rating decision dated in April 1991, denied 
service connection for neck and back disorders.  The veteran 
did not file a timely appeal following appropriate notice, 
and that decision became final.  To reopen the claims, the 
veteran must submit new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

When the claims were denied in April 1991, the evidence of 
record showed that during service the veteran had been seen 
with the following complaints:  low back pain in January 
1978; lumbosacral strain in September 1979 (with lumbosacral 
spine X-rays showing only scoliosis); neck pain radiating to 
the shoulder in April 1980, two weeks after a motor vehicle 
accident; and bruised back muscle in October 1980.  There 
were no findings of a chronic back or neck disorder during 
service.  

To be new and material, the evidence would have to 
objectively show that the veteran has a current chronic neck 
or back disorder which was present during service or which is 
attributable to an inservice event.  

Relevant, non-duplicative evidence received since the RO's 
April 1991 rating decision consists of:  a VA examination 
report dated in March 1997 showing a diagnosis of cervical 
muscle strain; and a March 1997 orthopedic examination report 
which shows a normal lower back examination and normal 
lumbosacral spine X-ray findings, and a diagnosis of low back 
pain.

The medical evidence submitted since the April 1991 rating 
decision demonstrates a current diagnosis of cervical muscle 
strain, and no current objective lower back findings.  The 
cervical muscle strain diagnosis has not been objectively 
associated with her period of service.  The veteran has 
submitted her own hearing testimony and written statements to 
the effect that the car accident during service led to 
chronic neck and back disorders.  Ascertaining the etiology 
of a disorder is a medical question and the veteran, as a 
layperson, does not possess the expertise to make a medical 
determination.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  These statements are not supported by the objective 
evidence of record, which shows no chronic neck or back 
disorders during service, and no nexus between the current 
cervical muscle strain and any event of service.

While the veteran has submitted various items of evidence 
since the April 1991 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence received since April 1991 does not objectively 
demonstrate that the veteran has current chronic neck or back 
disorders that are attributable to service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete her application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled its obligation to the veteran by informing her 
that the current evidence does not show that the current 
claimed disorders are attributable to service.


ORDER

Entitlement to service connection for bronchitis and for an 
acquired psychiatric disorder is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a cervical spine disorder, 
that benefit is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a low back disorder, that 
benefit is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

